DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 7/8/2021. Claims 1-20 are pending.

Response to Arguments
2. 	Applicants arguments filed in the 7/8/2021 remarks have been fully considered but they are not persuasive.

	Discussion of claim 1. 
	
Applicant argues that Agashe, Abe and Jenkner fail to teach “driving a microelectromechanical systems (MEMS) transducer of a microphone assembly using a test electrostatic signal, measuring a test electrostatic response of the MEMS transducer; determining a difference between the test electrostatic response and a calibration electrostatic response for a corresponding boundary condition of the membrane; determining a calibration parameter using stored calibration data based on the difference”.



Agashe teaches driving a microelectromechanical systems (MEMS) transducer of a microphone assembly using a test electrostatic signal.
Agashe discloses a MEMS microphone in which the IC (130) connected to the microphone applies the changes in either digital or analog for output. Therefore a signal being of audio tone (electrostatic signal) to the microphone. The applicant’s specification (¶ 0046) states an electrostatic signal may include a pure tone electrostatic signal. Thus implying an audio tone or signal being applied to the microphone. Therefore Agashe provides a signal being either a digital or analog audio signal (see fig. 1, ¶ 0034-0036, 0039). This signal being applied being of an audio signal will drive the transducer.
 However Agashe does not disclose measuring a test electrostatic response of the MEMS transducer; determining a difference between the test electrostatic response and a calibration electrostatic response for a corresponding boundary condition of the membrane; determining a calibration parameter using stored calibration data based on the difference.  
	Jenkner teaches measuring a test electrostatic response of the MEMS transducer (see ¶ 0020). The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. Therefore the system detects the incident on the membrane that the output signals that is being applied. The claim itself is measuring a signal that the system can measure the change in signal voltage.
 (see ¶ 0020, 0028-0029, 0033-0034, 0045). The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The system is able to compare the sensitivity range in which the voltage signal it being applied to the membrane. The calibration is performed based on the comparing the sensitivity rang of the membrane in order to make adjustments to the gain. The calibration is configured to the sensitivity of the transducer and make adjustments to the gain if the sensitivity is not within a target range. 
Jenkner teaches determining a calibration parameter using stored calibration data based on the difference (see ¶ 0023-0024, 0031-0033, 0036, 0044). The calibration is stored in memory which provides conditions for the MEMS microphone calibration. The system is able to store and determine if calibrations is to be performed. The system makes the determination based on the different in measurement being applied to the membrane in order to either calibrate or do not calibrate based on membrane and measurement conditions.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range. 


Therefore under a broad but reasonable interpretation the claim limitations are still rejected in regards the presented claim. 

Claim 9 and 18 are rejected under the same rationale as claim 1.

	
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (US 2018/0220216) in view of Abe et al. (US 2011/0255728) in further view of Jenkner et al. (US 2015/0110295).
	Regarding claim 1, Agashe  teaches a method, comprising: driving a microelectromechanical systems (MEMS) transducer of a microphone assembly using a electrical signals, the microphone assembly comprising a substrate and a cover, a port providing an acoustic path from the MEMS transducer to an external atmosphere (see fig. 1, ¶ 0034-0036, 0039. The MEMS microphone has a cover (102), substrate (108), acoustic port (116). The microphone assembly having microphone (104). The microphone has electrical signals being acquired.). 
	However Agashe does not disclose microphone using a test electrostatic signal,
 and a non-porous elastomeric membrane disposed across the port and structured to seal the microphone assembly; measuring a test electrostatic response of the MEMS transducer; determining a difference between the test electrostatic response and a calibration electrostatic response for a corresponding boundary condition of the membrane; determining a calibration parameter using stored calibration data based on the difference, the calibration data correlating calibration electrostatic responses with calibration acoustic responses of the MEMS transducer across a range of boundary 
	Abe teaches microphone using a test electrostatic signal, and a non-porous elastomeric membrane disposed across the port and structured to seal the microphone assembly (see fig.9, ¶ 0074-0077, 0079. The device has a test signal performed to evaluate the sound transmission of the sound transmitting membrane. The membrane being non-porous seals the microphone.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe to incorporate test signal and non-porous membrane disposed on the microphone. The modification provides a protective membrane for the microphone and applying a test signal to the microphone for operation testing.
	Jenkner teaches measuring a test electrostatic response of the MEMS transducer (see ¶ 0020. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane.); determining a difference between the test electrostatic response and a calibration electrostatic response for a corresponding boundary condition of the membrane (see ¶ 0020, 0028-0029, 0033-0034, 0045. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal.); determining a calibration parameter using stored calibration data based on the difference, the calibration data correlating calibration electrostatic responses with calibration acoustic responses of the MEMS transducer across a range of boundary (see ¶ 0023-0024, 0031-0033, 0036, 0044. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration.); and adjusting an acoustic response of the MEMS transducer using the calibration parameter (see ¶ 0019, 0033, 0041, 0051. The adjusting the sensitivity of the MEMS microphone if the device is not in the target range.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range. 

Regarding claim 9, Agashe teaches a microphone assembly, comprising: a substrate; a cover; 4826-5840-6827.130Atty. Dkt. No.: 112057-1667 (K-0346-US) a microelectromechanical systems (MEMS) transducer disposed within an internal volume of the microphone assembly defined between the substrate and the cover, the MEMS transducer configured to generate an electrical signal responsive to an acoustic signal; a port providing an acoustic path from the MEMS transducer to an external atmosphere (see fig. 1, ¶ 0034-0036, 0039. The MEMS microphone has a cover (102), substrate (108), acoustic port (116). The microphone assembly having microphone (104). The microphone has electrical signals being acquired.).
Agashe does not teach a non-porous elastomeric membrane disposed across the port and structured to seal the microphone assembly; and an integrated circuit disposed within the internal volume and electrically coupled to an electrical output of the transducer, the integrated circuit configured to: drive the MEMS transducer using a test electrostatic signal; measure a test electrostatic response of the MEMS transducer; 
Abe teaches a non-porous elastomeric membrane disposed across the port and structured to seal the microphone assembly; and an integrated circuit disposed within the internal volume and electrically coupled to an electrical output of the transducer, the integrated circuit configured to: drive the MEMS transducer using a test electrostatic signal (see fig.9, ¶ 0074-0077, 0079. The device has a test signal performed to evaluate the sound transmission of the sound transmitting membrane. The membrane being non-porous seals the microphone.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe to incorporate test signal and non-porous membrane disposed on the microphone. The modification provides a protective membrane for the microphone and applying a test signal to the microphone for operation testing.
Jenkner teaches measure a test electrostatic response of the MEMS transducer; (see ¶ 0020. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane.); determine a difference between the test electrostatic response and a calibration electrostatic response for a corresponding boundary condition of the membrane (see ¶ 0020, 0028-0029, 0033-0034, 0045. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal.); determine a calibration parameter using stored calibration data based on the difference, the calibration data correlating calibration electrostatic responses with calibration acoustic responses of the MEMS transducer across a range of boundary conditions of the membrane (see ¶ 0023-0024, 0031-0033, 0036, 0044. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration.); and adjust an acoustic response of the MEMS transducer using the calibration parameter (see ¶ 0019, 0033, 0041, 0051. The adjusting the sensitivity of the MEMS microphone if the device is not in the target range.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range. 


Regarding claim 18, Agashe teaches a microphone assembly, comprising: a substrate; a cover; a microelectromechanical systems (MEMS) transducer disposed within an internal volume of the microphone assembly defined between the substrate and the cover, the MEMS transducer configured to generate an electrical signal responsive to an acoustic signal; a port providing an acoustic path from the MEMS transducer to an external atmosphere (see fig. 1, ¶ 0034-0036, 0039. The MEMS microphone has a cover (102), substrate (108), acoustic port (116). The microphone assembly having microphone (104). The microphone has electrical signals being acquired.); and an integrated circuit disposed within the internal volume, the integrated (see fig. 1, 18, ¶ 0029. The integrated circuit (ASIC) is housed in the enclosure and electrically connected to the microphone.).  
Agashe does not teach a non-porous elastomeric membrane disposed across the port and structured to seal the microphone assembly; drive the MEMS transducer using a test electrostatic signal received from the host device controller; transmit a test electrostatic response signal received from the MEMS transducer to the host device controller, the test electrostatic response signal corresponding to a test electrostatic response of the acoustic transducer; retrieve stored calibration data from a memory of the microphone assembly and communicate the stored calibration data to the host device controller so as to allow the host device controller to determine a calibration parameter therefrom; and communicate an acoustic response signal corresponding to an acoustic response of the MEMS transducer to the host controller device, the host device controller configured to adjust the acoustic response of the MEMS transducer using the calibration parameter.  
Abe teaches a non-porous elastomeric membrane disposed across the port and structured to seal the microphone assembly; drive the MEMS transducer using a test electrostatic signal (see fig.9, ¶ 0074-0077, 0079. The device has a test signal performed to evaluate the sound transmission of the sound transmitting membrane. The membrane being non-porous seals the microphone.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe to incorporate test signal and non-porous membrane disposed on the microphone. The modification provides a protective membrane for the microphone and applying a test signal to the microphone for operation testing.
(see fig. 1, 3, ¶ 0020. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane.); retrieve stored calibration data from a memory of the microphone assembly and communicate the stored calibration data to the host device controller so as to allow the host device controller to determine a calibration parameter therefrom; and communicate an acoustic response signal corresponding to an acoustic response of the MEMS transducer to the host controller device (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration.); and the host device controller configured to adjust the acoustic response of the MEMS transducer using the calibration parameter (see fig. 1, 3, ¶ 0019, 0033, 0041, 0051. The adjusting the sensitivity of the MEMS microphone if the device is not in the target range.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range. 


5.	Claims 2, 3, 4, 5, 6, 7, 10, 11, 14, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (US 2018/0220216) in view of Abe et al. (US 2011/0255728) in further view of Jenkner et al. (US 2015/0110295).
	Regarding claim 2, Agashe and Abe do not teach the method of claim 1, further comprising: prior to driving the MEMS transducer using the test electrostatic signal, driving the MEMS transducer using a calibration electrostatic signal; measuring the calibration electrostatic response of the MEMS transducer responsive to the calibration electrostatic signal corresponding to the range of boundary conditions; measuring the calibration acoustic response of the MEMS transducer responsive to a calibration acoustic signal for the range of boundary conditions; determining calibration data correlating the calibration electrostatic response to the calibration acoustic response for the range of boundary conditions; and storing the calibration data in a memory of the microphone assembly as the stored calibration data.  
Jenkner teaches prior to driving the MEMS transducer using the test electrostatic signal, driving the MEMS transducer using a calibration electrostatic signal; measuring the calibration electrostatic response of the MEMS transducer responsive to the calibration electrostatic signal corresponding to the range of boundary conditions; measuring the calibration acoustic response of the MEMS transducer responsive to a calibration acoustic signal for the range of boundary conditions; determining calibration data correlating the calibration electrostatic response to the calibration acoustic response for the range of boundary conditions; and storing the calibration data in a memory of the microphone assembly as the stored calibration data (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration are stored in memory. 

Regarding claim 3, Agashe and Abe do not teach the method of claim 2, wherein the calibration electrostatic signal and the test electrostatic signal comprise a pure tone electrostatic signal.
	Jenkner teaches wherein the calibration electrostatic signal and the test electrostatic signal comprise a pure tone electrostatic signal (see ¶ 0028-0029, 0031. A tone is presented to the MEMS device.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate apply a tone for testing and calibrating the MEMS microphone. The modification provides a tone to the microphone for measuring and calibrating the microphone based on tones applied.  



Regarding claim 4, Agashe and Abe do not teach the method of claim 2, wherein the calibration electrostatic response and the calibration acoustic response comprise at least one of an acoustic sensitivity, location of a resonance peak or low frequency resonant oscillation of the MEMS transducer.  
The claim states an alternative language “least one of” and “or”. Examiner will select acoustic sensitivity.
Jenkner teaches wherein the calibration electrostatic response and the calibration acoustic response comprise at least one of an acoustic sensitivity, location of a resonance peak or low frequency resonant oscillation of the MEMS transducer (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration. 





Jenkner teaches wherein the stored calibration data includes multiple calibration parameters, each of the multiple calibration parameters correlating the calibration electrostatic response to the corresponding calibration acoustic response for a boundary condition in the range of boundary conditions, wherein determining the calibration parameter comprises selecting a parameter from the stored calibration data (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration. The stored data is provided when calibrating in the multiple testing of the MEMS microphone.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration. 



Jenkner teaches wherein the acoustic response of the MEMS transducer is adjusted using the calibration parameter in response to the test electrostatic response being different from the calibration electrostatic response for a corresponding boundary condition (see ¶ 0019-0020, 0023-0024, 0028-0029, 0031-0034, 0036 0045, 0051. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane.  The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The adjusting the sensitivity of the MEMS microphone if the device is not in the target range.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range. 

Regarding claim 7, Agashe teaches the method of claim 1, wherein the boundary condition comprises a compliance of the membrane (see fig. 1, ¶ 0034-0038. The compliance characteristics in response to acoustic input for movable membrane. Thus compliance having an elasticity that permits the membrane move in regards to acoustic input.).



Regarding claim 10, Agashe and Abe do not teach the microphone assembly of claim 9, wherein the integrated circuit is further configured to: drive the MEMS transducer using a calibration electrostatic signal; measure the calibration electrostatic response of the MEMS transducer responsive to the calibration electrostatic signal corresponding to the range of the boundary conditions; measure the calibration acoustic response of the MEMS transducer responsive to a calibration acoustic signal for the range of the boundary conditions of the membrane; determine calibration data correlating the calibration electrostatic response to the calibration acoustic response for the range of boundary conditions; and store the calibration data in a memory of the microphone assembly as the stored calibration data.  
Jenkner teaches wherein the integrated circuit is further configured to: drive the MEMS transducer using a calibration electrostatic signal; measure the calibration electrostatic response of the MEMS transducer responsive to the calibration electrostatic signal corresponding to the range of the boundary conditions; measure the calibration acoustic response of the MEMS transducer responsive to a calibration acoustic signal for the range of the boundary conditions of the membrane; determine calibration data correlating the calibration electrostatic response to the calibration acoustic response for the range of boundary conditions; and store the calibration data in a memory of the microphone assembly as the stored calibration data (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration are stored in memory. 

Regarding claim 11, Agashe and Abe do not teach the microphone assembly of claim 10, wherein the calibration electrostatic signal and the test electrostatic signal comprise a pure tone electrostatic signal.  
Jenkner teaches wherein the calibration electrostatic signal and the test electrostatic signal comprise a pure tone electrostatic signal (see ¶ 0028-0029, 0031. A tone is presented to the MEMS device.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate apply a tone for testing and calibrating the MEMS microphone. The modification provides a tone to the microphone for measuring and calibrating the microphone based on tones applied.  


Regarding claim 14, Agashe and Abe do not teach the microphone assembly of claim 9, wherein the integrated circuit is configured to adjust the acoustic response of the MEMS transducer using the calibration parameter in response to the test 
Jenkner teaches wherein the integrated circuit is configured to adjust the acoustic response of the MEMS transducer using the calibration parameter in response to the test electrostatic response being different from the calibration electrostatic response for a corresponding boundary condition (see ¶ 0019-0020, 0023-0024, 0028-0029, 0031-0034, 0036 0045, 0051. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane.  The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The adjusting the sensitivity of the MEMS microphone if the device is not in the target range.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range. 

Regarding claim 15, Agashe teaches the microphone assembly of claim 9, wherein the boundary condition comprises a compliance of the membrane (see fig. 1, ¶ 0034-0038. The compliance characteristics in response to acoustic input for movable membrane. Thus compliance having an elasticity that permits the membrane move in regards to acoustic input.).

Regarding claim 17, Agashe and Abe do not teach the microphone assembly of claim 9, wherein the calibration electrostatic response and the calibration acoustic 
The claim states an alternative language “least one of” and “or”. Examiner will select acoustic sensitivity.
Jenkner teaches wherein the calibration electrostatic response and the calibration acoustic response comprise at least one of an acoustic sensitivity, location of a resonance peak or low frequency resonant oscillation of the MEMS transducer (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe and Abe to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration. 

	 

Regarding claim 19, Agashe, Abe do not  teach the microphone assembly of claim 18, wherein the stored calibration data correlates calibration electrostatic responses with calibration acoustic responses of the MEMS transducer across a range of boundary conditions of the membrane, and wherein the calibration parameter is based on: (a) a difference between the test electrostatic response and a calibration 
Jenkner teaches wherein the stored calibration data correlates calibration electrostatic responses with calibration acoustic responses of the MEMS transducer across a range of boundary conditions of the membrane, and wherein the calibration parameter is based on: (a) a difference between the test electrostatic response and a calibration electrostatic (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration. The stored data is provided when calibrating in the multiple testing of the MEMS microphone.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe, Abe and Kaajakari to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration. 







6.	Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (US 2018/0220216) in view of Abe et al. (US 2011/0255728) in further view of Jenkner et al. (US 2015/0110295) in further view of Conti et al. (US 2010/0284553).
Regarding claim 8, Agashe, teaches the method of claim 1, wherein the MEMS transducer includes a back plate and a diaphragm separating an internal volume of the microphone assembly into a front volume and a back volume, a compliance of the diaphragm and the internal volume of the microphone assembly (see fig. 1, ¶ 0007, 0034-0038. The microphone having a back plate and diaphragm separating the back and front volume.).
Agashe, Abe and Jenkner do not teach wherein the boundary condition comprises a compliance of the microphone assembly, the compliance of the microphone assembly based on a compliance of the membrane.
Conti teaches wherein the boundary condition comprises a compliance of the microphone assembly, the compliance of the microphone assembly based on a compliance of the membrane (see fig. 10, ¶ 0012. The microphone assembly is compliant in regards to the assembly of the membrane.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe, Abe and Jenkner to incorporate compliant assembly in regards to the membrane. The modification provides how the assembly provides resonance of the microphone in regards to the compliance of the membrane in the assembly.  


(see fig. 1, ¶ 0007, 0034-0038. The microphone having a back plate and diaphragm separating the back and front volume.).
Agashe, Abe and Jenkner do not teach wherein the boundary condition comprises a compliance of the microphone assembly, the compliance of the microphone assembly based on a compliance of the membrane.
Conti teaches wherein the boundary condition comprises a compliance of the microphone assembly, the compliance of the microphone assembly based on a compliance of the membrane (see fig. 10, ¶ 0012. The microphone assembly is compliant in regards to the assembly of the membrane.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe, Abe and Jenkner to incorporate compliant assembly in regards to the membrane. The modification provides how the assembly provides resonance of the microphone in regards to the compliance of the membrane in the assembly.  






s 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (US 2018/0220216) in view of Abe et al. (US 2011/0255728) in further view of Jenkner et al. (US 2015/0110295) in further view of Kaajakari (US 2019/0103874).
	Regarding claim 12, Agashe, Abe and Jenkner do not teach the microphone assembly of claim 9, wherein the stored calibration data comprises an algorithm.  
	Kaajakari teaches wherein the stored calibration data comprises an algorithm (see ¶ 0075. The system has calibration algorithm for MEMS calibrating.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe, Abe and Jenkner to incorporate calibrating algorithm for a MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration. 



Regarding claim 13, Agashe, Abe and Kaajakari do not teach the microphone assembly of claim 12, wherein the stored calibration data includes multiple calibration parameters, each of the multiple calibration parameters correlating the calibration electrostatic response to the corresponding calibration acoustic response for the range of boundary conditions, wherein determining the calibration parameter comprises selecting a parameter from the stored calibration data.  
Jenkner teaches wherein the stored calibration data includes multiple calibration parameters, each of the multiple calibration parameters correlating the calibration electrostatic response to the corresponding calibration acoustic response for the range of boundary conditions, wherein determining the calibration parameter comprises  (see fig. 1, 3, ¶ 0020, 0023-0024, 0028-0029, 0031-0034, 0045. The device measures the voltage (signal) change that corresponds to the sound wave on the microphone membrane. The device determines the voltage measurement and the threshold of the membrane by comparison. The calibrating having a sensitivity target (threshold) in order to determine the boundary of the membrane from the voltage signal. The calibration of is stored in memory which provides conditions for the MEMS microphone calibration. The stored data is provided when calibrating in the multiple testing of the MEMS microphone.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe, Abe and Kaajakari to incorporate measuring and calibrating the MEMS microphone. The modification provides adjusting the sensitivity of the microphone within a target range which the values of the calibration. 

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (US 2018/0220216) in view of Abe et al. (US 2011/0255728) in further view of Jenkner et al. (US 2015/0110295) in further view of Mueck (US 2010/0251800).
	Regarding claim 20, Agashe, Abe and Jenkner do not teach the microphone assembly of claim 18, wherein the integrated circuit comprises a switch movable between an open position and a closed position so as to allow selective communication of the test electrostatic signal from the host device controller to the MEMS transducer.
	Mueck teaches wherein the integrated circuit comprises a switch movable between an open position and a closed position so as to allow selective communication of the test electrostatic signal from the host device controller to the MEMS transducer (see fig. 7, ¶ 0016, 0055. The switches of the device maybe opened or closed based on the testing signals being provided. Thus based on the switching mechanisms of the microphone, this would determine if the MEMS device is good.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agashe, Abe and Jenkner to incorporate microphone testing switch for device operations. The modification determines the microphone operation capabilities.  


Conclusion
9.	 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651